Case 1:20-cv-01143-PLM-PJG ECF No. 54, PageID.1294 Filed 09/01/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

YVONNE BLACK,                                   )
                            Plaintiff,          )
                                                )     No. 1:20-cv-1143
-v-                                             )
                                                )     Honorable Paul L. Maloney
ELIZABETH HERTEL                                )
and GRETCHEN WHITMER.,                          )
                     Defendants.                )
                                                )

                                         JUDGMENT

        The Court has resolved all pending claims. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS.

        THIS ACTION IS TERMINATED.

        IT IS SO ORDERED.

Date:     September 1, 2021                                   /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
